Title: John Adams to Abigail Adams, 16 April 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Ap. 16. 1777
     
     We are waiting with some Impatience to hear of the Arrival of some of the Massachusetts Troops at Head Quarters.
     The Lassitude and Torpor, that has seized our New Englandmen, is to me, very surprizing.
     Something will happen I believe, to arrouse them from their Lethargy. If they dont go and crush that little Nest of Hornetts at Newport, I shall think them dead to all Sense of Honour, Virtue, Shame, and Love to their Country.
     The continental Troops must all march to Fishkill and Ti. . . . These are the Places to stop the Progress of the Enemy into New England, which I believe is their Intention, notwithstanding all that they give out about coming to Philadelphia. If they come here, they shall get little but bare Walls. And here they will be starved and drubbed.
    